Detailed office action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed file on 10/7/21 has been received.
After further reviewing the claims,   second action non-final is issued based on new grounds of rejection. Examiner is sorry any burden this bears to the applicant.
Claims 3-4, 16 and 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The Terminal Disclaimer filed on 10/7/21 has been accepted
For example, the current version of the claims require  receiving a user requirement to provision a cloud-based service element, a data center being accessible to an endpoint serving a user associated with the user requirement via a network, the data center serving the cloud-based service element(see Cherukuri par. 0019, 0025 where for example, to tailor workload or application requirements to specific customer needs, services 14 may be offered to each subscriber 18 according to service catalogs 28(1)-28(N)),  configuring the switching device to connect the endpoint with the data center by sending device (see fig. 1 and par. 0062, 0064). As per claim elements “determining a network topology based on the user requirement, the network topology including a switching device within the network connecting the endpoint to the data center (see par. 0038) and one or more type-specific commands to the switching device, a network connection provisioned based on the configuration of the switching (see par. 0036, 0039). Ferris discloses a cloud based system including “determining a network topology 
Thus, examiner asserts the combined teaching of Cherukuri and Ferries discloses claimed invention as recited the current version of the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cherukuri et al. U.S. Patent Application Publication No. 2013/0311778 [hereinafter Cherukuri] in view of Ferris U.S. Patent Application Publication No. 2012/0303814 [hereinafter Ferris] 
As per claim 1, Cherukuri discloses method for provisioning a cloud-based service, the method comprising:
receiving a user requirement subscribers 18(1)-18(N))  to provision a cloud-based service element(12), a data center being accessible to an endpoint serving a user associated with the user requirement via a network, the data center serving the cloud-based service element; (see par. 0019, 0025 where for example, to tailor workload or application requirements to specific customer needs, services 14 may be offered to each subscriber 18 according to service catalogs 28(1)-28(N)).
 configuring the switching device to connect the endpoint with the data center by sending device (see fig. 1 and par. 0062, 0064). 
Cherukuri does not explicitly disclose determining a network topology based on the user requirement, the network topology including a switching device within the network connecting the endpoint to the data center and one or more type-specific commands to the switching device, a network connection provisioned based on the configuration of the switching
Ferris discloses a cloud based system including determining a network topology based on the user requirement, the network topology including a switching device within the network connecting the endpoint to the data center (see par. 0038) and one or more type-specific commands to the switching device, a network connection provisioned based on the configuration of the switching (see par. 0036, 0039). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate of Ferris into the system of Cherukuri to provide dynamically configured cloud-based system with a set of options for transporting the set 

As per claim 2, Cherukuri discloses the method of claim 1, wherein the network connection is provisioned in response to receiving a network configuration request (see  par. 0062, 0064).

As per claim 5, Cherukuri discloses  the method of claim 1, wherein the data center is selected from a plurality of data centers based on an endpoint location of the endpoint. (see par. 0022).

As per claim 6,  Cherukuri discloses the method of claim 5, wherein the data center is selected based on a proximity of the endpoint location to a data center location of the data center(see par. 0022).

As per claim 7,   Cherukuri discloses   The method of claim 1, wherein the user requirement includes a required bandwidth. (see par. 0041).

As per claim 8,  Cherukuri discloses   The method of claim 7, wherein the switching device is further configured based on the required bandwidth. . (see par. 0041).

As per claim 9,     Ferris discloses The method of claim 1, wherein the network connection is an Ethernet E-Line. (see fig.5 and par. 0054).

Claims 10-15, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cherakuri- Ferris and further in view of Hilkemeyer et al. U.S. Patent Application Publication No. 2012/0221490 [hereinafter Hilkemeyer].
As per claim 10, and 17 the claims are similar with claim 1, discussed above further reciting: a network application programming interface (API) handler module implemented by the at least one computing device, the network API handler module calculating a price of the user requirement based on the network topology.
 Hilkemeyer discloses a network application programming interface (API) handler module (interface module 30) implemented by the at least one computing device, the network API handler module calculating a price of the user requirement based on the network topology (see par. 0014, 094 where based on a given set of customer requirements, a price or cost of the user requirement is calculated based on the network topology). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate of Hinkemeyer into the system of Cherukuri-Ferris to automate the process of estimating the price of the user requirement, while considering a wide range of factors which affect the cost such as desired network topology.

As per claim 11, Hilkemeyer discloses the method of claim 1, wherein the price is further based on an endpoint location associated with the endpoint, and wherein the price is further based on a data center location associated with the data center (see par. 0041).



As per claim 13, Cherukuri discloses the system of claim 10, wherein the user requirement includes a required bandwidth (see par. 0041).

As per claim 14, Hilkemeyer the system of claim 13, wherein the price is further calculated based on the required bandwidth(see par. 0092-0093).

As per claim 15, Cherukuri discloses the system of claim 10, wherein the price is further calculated based on the cloud-based service element(see par. 0038).

As per claim 19,  Hilkemeyer discloses the one or more tangible non-transitory computer-readable storage media of claim 17, wherein the price is further calculated based on an endpoint location associated with the endpoint and a data center location associated with the data center (see par. 0022).

As per claim 20. Hilkemeyer discloses the one or more tangible non-transitory computer-readable storage media of claim 17, wherein the price is further calculated based on a required bandwidth associated with the user requirement (see par. 0092-0093).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456